 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 1 of 19 Page ID #:4564




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                ) Case No. CV 19-2123-DMG (AGRx)
11   TC RICH, LLC, et al.,                      )
                                                ) ORDER RE CROSS-MOTIONS FOR
12                            Plaintiffs,       ) SUMMARY JUDGMENT [59, 61]
                                                )
13               v.                             )
                                                )
14   HUSSAIN M. SHAIKH, et al.,                 )
                                                )
15                            Defendants.       )
                                                )
16                                              )
17         Before the Court are Defendant Hussain M. Shaikh’s Motion for Partial Summary
18   Judgment (“DMSJ”) [Doc. # 59] and Plaintiffs’ Motion for Partial Summary Judgment
19   (“PMSJ”) [Doc. # 61]. The motions are fully briefed. [Doc. ## 64 (“Opp. to PMSJ”), 65
20   (“Opp. to DMSJ”), 70 (“Reply ISO DMSJ”), 72 (“Reply ISO PMSJ”)]. The Court held a
21   hearing on the motions on February 19, 2021. For the reasons set forth below, the Court
22   GRANTS in part and DENIES in part Plaintiffs’ Motion and DENIES Shaikh’s Motion.
23                                               I.
24                      RELEVANT PROCEDURAL BACKGROUND
25         Plaintiffs TC Rich, LLC, Rifle Freight, Inc., Fleischer Custom Brokers, Richard
26   Fleisher, and Jacqueline Fleischer initiated this action on March 21, 2019. [Doc. # 1.] In
27   their operative First Amended Complaint (“FAC”), Plaintiffs allege causes of action for,
28   inter alia, cost recovery and contribution under the Comprehensive Environmental



                                                -1-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 2 of 19 Page ID #:4565




1    Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., and
2    injunctive relief under the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
3    § 6901 et seq., against Shaikh, Haroon Khan, and Shah Chemical Corporation (“Shah”).
4    The Clerk entered default against Shah on August 21, 2019 [Doc. # 37], and the Court
5    approved Plaintiffs’ voluntary dismissal of the claims against Khan on December 10, 2019
6    [Doc. # 50]. On November 27, 2019, Shaikh filed Counterclaims against TC Rich and
7    Richard and Jacqueline Fleischer for cost recovery and contribution under CERCLA and
8    its state-law equivalent, the California Hazardous Substance Account Act (“HSAA”), Cal.
9    Health & Safety Code § 25300 et seq., as well as a declaratory relief claim for equitable
10   indemnity and contribution.
11          This case is related to another proceeding before this Court, TC Rich, LLC, et al. v.
12   Pacifica Chemical, Inc., et al., No. CV 15-4878-DMG (AGRx), which involves the same
13   Plaintiffs against Pacifica Chemical, Inc. (“Pacifica”), a corporation owned by Shaikh, and
14   which involves a similar factual background.
15          The parties filed the instant cross-motions on January 22, 2021. In Plaintiffs’
16   motion, they seek partial summary judgment on their RCRA and CERCLA claims, full
17   summary judgment on Shaikh’s CERCLA and HSAA claims against the Fleischers, and
18   full summary judgment on Shaikh’s equitable indemnity and contribution claim. In
19   Shaikh’s motion, he seeks summary judgment on his CERCLA and HSAA claims.
20                                                      II.
21                                     FACTUAL BACKGROUND1
22          From 1979 to 1984, and again from 1987 to 2003, Shaikh owned the property at 132
23   W. 132nd Street in Los Angeles, California (the “Property”). PSUF 1, 22. Haroon Khan
24          1
              The summarized facts are undisputed, unless otherwise stated. Facts are drawn from Plaintiffs’
25   Statement of Undisputed Facts (“PSUF”), as set forth in their Reply [Doc. # 73], and Defendant’s
     Statement of Undisputed Facts (“DSUF”), as set forth in his Reply [Doc. # 70-1]. Many of both sides’
26   purportedly disputed facts are not in fact controverted by the evidence, and the Court therefore cites to
27   them as uncontroverted facts. The Court has reviewed the parties’ evidentiary objections. To the extent
     the Court does not address any of them, it is because the Court did not rely on the objected-to evidence in
28   reaching its ruling. Any objections to such evidence are OVERRULED as moot.




                                                        -2-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 3 of 19 Page ID #:4566




1    held title to the Property from 1984 to 1987. Shaikh leased the Property at various times
2    to Shah and Pacifica, companies of which Shaikh was the sole owner, officer, and director.
3    PSUF 2-13. Shah operated at the Property from 1979 until 1981, when it transferred
4    operations to Pacifica, which operated there through at least 1999. PSUF 15-16. Pacifica
5    continued operations at the Property through the time period when Khan held title. PSUF
6    23. Khan was not involved in Pacifica’s ownership or operation. PSUF 24.
7          Shaikh’s companies were in the business of blending and mixing specialty chemicals
8    for the textile industry, as well as purchasing chemicals for resale. PSUF 21. They
9    operated out of a warehouse on the Property, which was built in approximately 1978 and
10   was empty until Shah began operations. PSUF 17-18. For some period of time, ending in
11   approximately 1986, the businesses stored the chemical perchloroethylene (“PCE”) in a
12   2,000-gallon above-ground storage tank inside the warehouse, near other tanks used for
13   mixing and blending other chemicals and dyes. PSUF 25. The companies acquired PCE
14   and resold it in small quantities, delivering it through a hose connected to the storage tank
15   that ran through a hole in the wall to the exterior of the building. PSUF 26-27.
16         Between 1981 and 2001, Shah and Pacifica received 12 Notices of Violation from
17   the Los Angeles County Sanitation District and Department of Public Works for violations
18   of wastewater ordinances and industrial wastewater discharge permits. PSUF 30-32, 37.
19   Pacifica’s self-monitoring reports from 1992 to 1994 and 1998 to 2000 reflect detections
20   of PCE in industrial wastewater. PSUF 36.
21         Shaikh actively managed Shah and Pacifica throughout their operation, worked at
22   the Property from its office on a regular basis (aside from periods when he traveled), and
23   was familiar with the products and methods of the business. PSUF 50-51. He employed
24   approximately two to three employees during the Shah period and 10 to 12 during the
25   Pacifica period, whom he trained and supervised in the blending, mixing, and repackaging
26   of chemicals, including in the intake and repackaging of PCE. PSUF 54-58.
27         Around 2000, Pacifica relocated to another facility. PSUF 69. In 2003, Shaikh sold
28   the Property to Eun Hee Lee, who used the Property for storing garments and handbags.



                                                 -3-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 4 of 19 Page ID #:4567




1    PSUF 41. In 2005, TC Rich purchased the Property. PSUF 71. Prior to the closing of the
2    purchase, TC Rich’s lender commissioned a contractor to perform an investigation of the
3    Property, which ultimately included a soil sampling. PSUF 72-76. The sampling did not
4    raise any concerns, and TC Rich completed the purchase. PSUF 77. Richard and
5    Jacqueline Fleischer are the only members of TC Rich. DSUF 10-11.2 Since TC Rich’s
6    acquisition of the Property in 2005, it has been used for logistics and distribution services
7    businesses. PSUF 43.
8           In 2015, TC Rich sought to refinance the Property, causing its intended lender to
9    commission a new investigation.              PSUF 78.        The contractor, EEC Environmental,
10   performed a subsurface and indoor air sampling. PSUF 80. This time, the sampling
11   revealed PCE contamination at the Property.                  Id.   Plaintiffs notified the California
12   Department of Toxic Substances Control (“DTSC”) and requested its oversight, and
13   Plaintiffs and DTSC together engaged Pacifica to further investigate the contamination.
14   PSUF 81. DTSC reported that the PCE contamination resulted from discharges that
15   occurred during the time when Shaikh’s businesses operated at the Property. PSUF 82.3
16          Pacifica, through its contractor, Murex Environmental, Inc. (“Murex”), has taken the
17   lead in investigating the contamination and determining its extent and the associated risks
18
19          2
               Notwithstanding the Court’s clear instruction that “[n]o legal argument should be set forth in [the
     statements of uncontroverted facts],” Initial Standing Order at 7 [Doc. # 18], Shaikh’s statements of “facts”
20   are all framed in terms of legal conclusions. See, e.g., DSUF 3 (“The hazardous waste contamination at
21   132 W. 132nd Street (‘Property’) does not ‘present an imminent and substantial endangerment,’ nor ‘may’
     it.”). When the Court cites to Shaikh’s statements, it refers only to the facts presented in the “supporting
22   evidence,” with no regard to the legal arguments.
23          3
               Shaikh objects to DTSC’s report, which Plaintiffs offer through a request for judicial notice [Doc.
24   # 63]. Because the truth of the matters therein is under dispute, the facts presented in the document are
     not judicially noticeable. Nonetheless, the DTSC report also is submitted as evidence and the statement
25   relied upon therein is not controverted by any evidence. PSUF 82; Elliott Decl. ¶ 24, Ex. 22 [Doc. # 69].
     The statement is more accurately viewed as hearsay evidence that falls within the exception for public
26   records setting out factual findings in a legally authorized investigation. See Fed. R. Evid. 803(8)(A)(iii).
27   In light of the totality of the circumstantial evidence in the record, the report’s minor misstatement as to
     when the “current owner” began operations does not demonstrate a lack of trustworthiness as to the cited
28   portions. See id. at 803(8)(B). The objection is OVERRULED.




                                                         -4-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 5 of 19 Page ID #:4568




1    to human health. PSUF 83-85. Beginning in 2015 and continuing through 2020, Murex
2    conducted a number of investigative tests and pilot remediation studies, in consultation
3    with DTSC. DSUF 1; Brown Decl. ¶¶ 40-55 [Doc. # 59-15]. Murex first submitted a draft
4    Removal Action Workplan (“RAW”) to DTSC in November 2017, and Murex submitted
5    a final RAW in July 2018 after addressing all of DTSC’s comments. PSUF 86; Brown
6    Decl. ¶ 48; Layne Decl. ¶ 4 [Doc. # 65-3]. The RAW stated that Pacifica’s storage and
7    transfer of PCE in the late 1970s and early 1980s was the likely source of the PCE
8    contamination. PSUF 86.4 Aside from pilot tests, full-scale remediation efforts to reduce
9    or eliminate the PCE contamination have not begun on the Property. PSUF 87; Brown
10   Decl. ¶¶ 54, 78 (describing a recommended full-scale remediation effort that has not
11   commenced and noting that only “site investigations and remediation pilot tests” have been
12   performed to date). In May 2018, DTSC tendered a Facility Initiated Corrective Action
13   Agreement (“FICA”) to Pacifica to guarantee its participation with remediation efforts,
14   which Pacifica declined to sign without adding TC Rich. PSUF 88; DSUF 1.
15                                                     III.
16                                         LEGAL STANDARD
17          Summary judgment should be granted “if the movant shows that there is no genuine
18   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
19   Fed. R. Civ. P. 56(a); accord Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th
20   Cir. 2011). Material facts are those that may affect the outcome of the case. Nat’l Ass’n
21   of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1147 (9th Cir. 2012) (citing
22   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine “if the
23   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
24   Liberty Lobby, 477 U.S. at 248.
25
            4
               Shaikh objects to the statements in the RAW report for the same reason he objects to the DTSC
26   report. The objection is OVERRULED. While the RAW report is not the proper subject of judicial
27   notice, the statements were made by Shaikh’s company’s own contractor and are admissible as evidence.
     PSUF 86; Elliott Decl. ¶ 25, Ex. 23. See Fed. R. Evid. 801(d)(2)(D) (statements of opposing party’s agent
28   are not hearsay).




                                                       -5-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 6 of 19 Page ID #:4569




1          The moving party bears the initial burden of establishing the absence of a genuine
2    issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the
3    moving party has met its initial burden, Rule 56(c) requires the nonmoving party to “go
4    beyond the pleadings and by her own affidavits, or by the ‘depositions, answers to
5    interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a
6    genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P. 56(c), (e)); see also Norse v.
7    City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010) (en banc) (“Rule 56 requires the
8    parties to set out facts they will be able to prove at trial.”). “In judging evidence at the
9    summary judgment stage, the court does not make credibility determinations or weigh
10   conflicting evidence.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.
11   2007). “Rather, it draws all inferences in the light most favorable to the nonmoving party.”
12   Id.
13         A court presented with cross-motions for summary judgment should review each
14   motion separately, giving the nonmoving party for each motion the benefit of all reasonable
15   inferences from the record. Center for Bio-Ethical Reform, Inc. v. Los Angeles Cty. Sheriff
16   Dep’t, 533 F.3d 780, 786 (9th Cir. 2008).
17                                               IV.
18                                         DISCUSSION
19         Both Plaintiffs and Shaikh seek summary judgment on at least one element of the
20   RCRA and CERCLA claims against Shaikh, and the CERCLA and HSAA claims against
21   Counter-defendants. The Court discusses each claim in turn.
22   A.    RCRA Claim Against Shaikh
23         RCRA provides a private right of action for injunctive relief “against any person
24   . . . who has contributed or who is contributing to the past or present handling, storage,
25   treatment, transportation, or disposal of any solid or hazardous waste which may present
26   an imminent and substantial endangerment to health or the environment.” 42 U.S.C. §
27   6972(a)(1)(B). To prevail on an RCRA claim, a plaintiff must prove that the defendant (1)
28   has contributed to or is contributing to the handling, storage, treatment, transportation, or



                                                 -6-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 7 of 19 Page ID #:4570




1    disposal of (2) a solid or hazardous waste (3) which may present an imminent and
2    substantial endangerment to health or the environment. Shaikh concedes that the second
3    element is met in that PCE is a hazardous waste. PSUF 46. The parties dispute the other
4    two elements. Plaintiffs move for summary adjudication on the first element, arguing that
5    Shaikh undisputedly contributed to the disposal of PCE. PMSJ 24-27.5 Shaikh moves on
6    the third element, arguing Plaintiffs cannot show that the PCE contamination may present
7    an imminent and substantial endangerment. DMSJ 18-23. Shaikh also separately seeks
8    summary judgment on the RCRA claim because he argues it lacks redressability.
9          1.       Redressability
10         As a threshold issue of standing, the Court addresses redressability first. For a
11   plaintiff to have standing under Article III, the alleged injury must be “redressable by a
12   favorable ruling.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting
13   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010). Courts have held that
14   for an RCRA claim for injunctive relief to be redressable, “plaintiff would have to identify
15   some action that defendant could be ordered to take that is not already in place.” 87th St.
16   Owners Corp. v. Carnegie Hill-87th St. Corp., 251 F. Supp. 2d 1215, 1220 (S.D.N.Y.
17   2002); see also W. Coast Home Builders, Inc. v. Aventis Cropscience USA Inc., No. C 04-
18   2225 SI, 2009 WL 2612380, at *4 (N.D. Cal. Aug. 21, 2009) (“[T]here is no basis for the
19   relief plaintiff seeks because the contamination is already being addressed[.]”)
20         In 87th St. Owners, a state agency was already involved in ongoing remedial efforts
21   by the time the court heard the case.            251 F. Supp. 2d at 1218. Even though the
22   contamination had not been fully eliminated yet, the claim was not redressable because the
23   plaintiff could not identify any additional efforts beyond what the agency was already
24   pursuing that would reduce the danger any further. Id. at 1220-21. The plaintiff’s
25   speculation that the agency could decide to abandon its work, or that improved measures
26   could come to light that the agency may not undertake, was not sufficient to make the claim
27
28         5
               All page references herein are to the page numbers inserted by the CM/ECF system.




                                                       -7-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 8 of 19 Page ID #:4571




1    redressable. Id. In W. Coast Home Builders, the claim was not redressable because DTSC
2    had already issued a binding Consent Order and Remedial Action Plan. 2009 WL 2612380,
3    at *4.
4             Shaikh argues that Murex’s ongoing efforts, in conjunction with DTSC, render
5    Plaintiffs’ claim not redressable. But unlike in 87th St. Owners and W. Coast Home
6    Builders, no actual, full-scale remediation work has begun at the Property, much less
7    remedial work by a state agency or mandated by a state agency. While Murex has pursued
8    extensive investigation to determine the scope of the problem and assess potential remedial
9    plans, it has not taken the next step of actually beginning the cleanup on a Property-wide
10   scale. There is nothing to stop Shaikh from deciding, once the full scope and cost of the
11   remedial plan has been ascertained, to tell Murex to hold off. Nor is this possibility purely
12   speculative. Shaikh and Pacifica have notably declined to enter into a voluntary corrective
13   action agreement with DTSC unless TC Rich is also a party to the agreement. Shaikh notes
14   that Pacifica’s refusal to sign the agreement was about not letting “the current owners and
15   operators off scot-free,” and should not be construed as a sign that it would not continue
16   remedial work. DSUF 1. But guaranteeing Shaikh’s responsibility for the cleanup
17   regardless of any other party’s contribution is precisely what an injunction is meant to
18   accomplish.
19            Because an injunction would compel Shaikh to conduct full-scale remediation,
20   which he has thus far not committed to doing, the RCRA claim is redressable.
21            2.    Shaikh’s Contribution to PCE Disposal
22            Plaintiffs move for summary adjudication on the issue of Shaikh’s contribution to
23   the disposal of PCE. To prove that a defendant “contributed to” disposal of a hazardous
24   waste, the plaintiff must show “that the defendant had a measure of control over the waste
25   at the time of its disposal or was otherwise actively involved in the waste disposal process.”
26   Hinds Investments, L.P. v. Angioli, 654 F.3d 846, 852 (9th Cir. 2011).
27            It is undisputed that Shaikh’s companies handled large volumes PCE on the Property
28   for at least some period of time, and they are the only entities in the record that did so.



                                                  -8-
 Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 9 of 19 Page ID #:4572




1    Shaikh admits that there was a release of PCE into the environment at the Property, but he
2    attempts to manufacture a genuine dispute by pointing to the lack of direct evidence of
3    when specifically the release occurred. PSUF 38. Overwhelming circumstantial evidence
4    points to Shah and/or Pacifica as the only possible sources of the PCE disposal. See United
5    Alloys, Inc. v. Baker, No. CV 93-4722 CBM (Ex), 2011 WL 2749641, at *23 (C.D. Cal.
6    July 14, 2011) (finding circumstantial evidence of location of PCE storage and location of
7    the contamination sufficient to establish source of contamination). Both DTSC and
8    Murex—Shaikh’s own contractor—suspect Shaikh’s businesses to be the likely source of
9    the contamination. Shaikh offers nothing more than speculation that the source could have
10   been anyone other than his companies, and speculation does not create a genuine dispute
11   of fact. See Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221-22 (9th Cir. 1995).
12         Shaikh next argues that merely because he was the president or owner of the
13   corporations does not mean he personally contributed to the disposal of PCE. Opp. to
14   PMSJ at 11-12. While true, this is beside the point. Shaikh was not just the president and
15   owner of the businesses; he was their active, day-to-day manager. That he occasionally
16   traveled and delegated tasks to others does not controvert this fact. Nor does he provide
17   any authority for the notion that he must have physically handled the PCE himself to have
18   a “measure of control,” even though he directly trained and supervised those who did. See
19   Hinds, 654 F.3d at 852. Shaikh’s active and sole management of the day-to-day operations
20   of the business is enough to prove his “measure of control.”          See Cmty. Ass'n for
21   Restoration of the Env't, Inc. v. Cow Palace, LLC, 80 F. Supp. 3d 1180, 1229 (E.D. Wash.
22   2015) (defendant’s active decision-making authority in his role as president, chairman,
23   director, and sole manager of company established a “measure of control”); Zands v.
24   Nelson, 797 F. Supp. 805, 810 (S.D. Cal. 1992) (“[T]he Court holds that owners and
25   operators contribute to the contamination if the contamination is the direct result of
26   activities related to the operation of a gas station.”). Because this fact is uncontroverted,
27   the Court concludes that Shaikh had a “measure of control” as a matter of fact and law and
28   therefore contributed to the disposal of PCE.



                                                 -9-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 10 of 19 Page ID #:4573




1          3.       Imminent and Substantial Endangerment
2          Plaintiffs do not seek summary adjudication on the final element of the RCRA claim,
3    that the contamination may present an imminent and substantial endangerment—but
4    Shaikh does.
5          Courts construe this standard “expansively,” with “emphasi[s] [on] the statute’s use
6    of the word ‘may.’” Maine People's All. And Nat. Res. Def. Council v. Mallinckrodt, Inc.,
7    471 F.3d 277, 288 (1st Cir. 2006). A “reasonable prospect of future harm” satisfies the
8    statutory requirement “so long as the threat is near-term and involves potentially serious
9    harm.” Id. at 296. Showing the mere presence of hazardous substances—even in excess
10   of government guidelines—alone is not always sufficient to meet the standard. City of
11   Fresno v. United States, 709 F. Supp. 2d 934, 942 (E.D. Cal. 2010) (“[A]bsent additional
12   evidence, the mere fact that a plaintiff has produced contaminant samples exceeding non-
13   binding levels does not support a reasonable inference that the contamination presents an
14   imminent and substantial endangerment to health or the environment.”). But see Interfaith
15   Cmty. Org. v. Honeywell Int'l, Inc., 399 F.3d 248, 261 (3d Cir. 2005) (“Proof of
16   contamination in excess of state standards may support a finding of liability, and may alone
17   suffice for liability in some cases[.]”)
18         Such a standard inherently invites expert testimony. Predictably, both sides offer
19   experts that disagree as to whether the level of PCE contamination at the Property may
20   present an imminent and substantial endangerment. Shaikh’s expert, Anthony Brown,
21   opined that the level of PCE contamination does not present a risk of imminent and
22   substantial endangerment. Brown Decl. ¶ 131-32. Plaintiffs’ experts, David Chamberlin
23   and Vanessa Layne, rely on much of the same data to reach the opposite conclusion.
24   Chamberlin Decl., ¶¶ 3-7 [Doc. # 65-1]; Layne Decl., ¶¶ 3, 5. The data demonstrates soil
25   vapor concentrations “several orders of magnitude higher than USEPA’s screening levels
26   for indoor air quality,” and groundwater concentrations more than 20 times government
27   standards. Chamberlin Decl. ¶¶ 4, 7. Chamberlin and Layne also criticize an indoor air
28   quality test performed by Murex in December 2020, which informed Brown’s conclusions,



                                                -10-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 11 of 19 Page ID #:4574




1    as being inappropriately conducted with all windows and doors open, and therefore not
2    accurately capturing the indoor air quality. Layne Decl. ¶ 3; Chamberlin Decl. ¶ 5. This
3    criticism,6 combined with their opinion that recently detected concentrations of PCE in the
4    soil and groundwater pose a risk of imminent and substantial endangerment,7 creates a
5    triable issue of fact. See Cal. Dep’t of Toxic Substances Control v. Interstate Non-Ferrous
6    Corp., 298 F. Supp. 2d 930, 982 (E.D. Cal. 2003) (expert’s testimony that opposing party’s
7    expert used flawed methodology creates a triable issue of fact as to whether imminent and
8    substantial endangerment exists).8
9           In sum, the Court GRANTS Plaintiffs’ MSJ on the RCRA claim as to Shaikh’s
10   contribution to the disposal of PCE, and DENIES Shaikh’s MSJ as to the risk of imminent
11   and substantial endangerment.
12   B.     CERCLA Claim Against Shaikh
13          CERCLA creates a private right of action to “recover expenses associated with
14   cleaning up contaminated sites.” United States v. Atl. Research Corp., 551 U.S. 128, 131,
15   (2007). To establish a prima facie claim, a plaintiff must show (1) the site on which
16   hazardous substances are contained is a “facility” as defined by the statute, (2) a “release”
17   or “threatened release” of a “hazardous substance” from the facility has occurred, (3) the
18
19          6
              For the purpose of issuing a ruling on summary judgment, the Court need not exclude entirely
     the portions of the Brown Declaration that rely on the December 2020 test. It suffices to say that the
20
     disagreement as to the test’s validity creates a triable issue of fact. Therefore, Plaintiffs’ objection to them
21   is OVERRULED.

22          7
               Shaikh protests that Chamberlin and Layne rely on data from 2015 to 2017, which does not
     necessarily suggest an imminent endangerment in 2019, when the Complaint was filed. Reply ISO DMSJ
23   at 7-9. Given that no full-scale remediation has occurred yet, it is reasonable to assume that the
24   concentrations from 2015 would not have materially changed, absent uncontroverted evidence to the
     contrary.
25
            8
              Shaikh’s reliance on Bd. of Cty. Comm'rs of Cty. of La Plata, Colorado v. Brown Grp. Retail,
26   Inc., 768 F. Supp. 2d 1092 (D. Colo. 2011)—decided following a bench trial and not at summary
27   judgment—is unavailing. There, the court merely held that the state agency’s involvement combined with
     contaminant levels exceeding state guidelines alone did not warrant a finding of imminent and substantial
28   endangerment. Id. at 1110-11. Here, Plaintiffs’ experts provide enough evidence to create a triable issue.




                                                          -11-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 12 of 19 Page ID #:4575




1    plaintiff has incurred response costs that were “necessary” and “consistent with the national
2    contingency plan,” and (4) the defendant is within one of four classes of “persons” subject
3    to liability under the statute. City of Colton v. Am. Promotional Events, Inc.-West, 614
4    F.3d 998, 1002–03 (9th Cir. 2010) (citing 42 U.S.C. § 9607(a)). A “person” subject to
5    liability includes (1) the current owner or operator of a facility,9 and (2) “any person who
6    at the time of the disposal of any hazardous substance owned or operated any facility at
7    which such hazardous substance were disposed of.” 42 U.S.C. § 9607(a)(1)-(2).
8           The parties concur that the Property is a “facility,” that PCE is a “hazardous
9    substance,” and that a “release” of PCE has occurred on the Property. PSUF 38, 45, 47;
10   DSUF 5-7. It is also undisputed that most Plaintiffs have incurred response costs as a result
11   of the contamination. PSUF 90-92.10 Plaintiffs move for summary adjudication as to
12   Shaikh’s potential liability as a past owner or operator of the facility at the time when PCE
13   was disposed of. PMSJ at 29-30. They defer to trial the issue of whether their response
14   costs were “necessary” and “consistent with the national contingency plan.”
15          An “owner” under CERCLA refers to the common law definition, meaning the fee
16   title owner of the real property. City of Los Angeles v. San Pedro Boat Works, 635 F.3d
17   440, 444, 451 (9th Cir. 2011). Plaintiffs cannot show that Shaikh is subject to owner
18   liability, because it is possible the disposal occurred only between 1984 and 1987, when
19   Khan was the fee title owner. Plaintiffs effectively concede as much in their Reply,
20   emphasizing operator liability instead. See Reply ISO PMSJ at 12.11
21
22
            9
23            Although the statute uses the word “and” in this subsection, courts interpret the two terms
     “owner” and “operator” in the disjunctive. Long Beach Unified Sch. Dist. v. Dorothy B. Godwin
24   California Living Tr., 32 F.3d 1364, 1367 (9th Cir. 1994).
25          10
            The record does not show, however, that Plaintiff Rifle Freight, Inc. has incurred any costs. See
     PSUF 90-92. For that reason, to the extent Plaintiffs seek summary adjudication on Rifle Freight’s
26   CERCLA claim, the motion is DENIED.
27          11
              With respect to Plaintiffs’ motion as to their cause of action against Shaikh for owner liability,
28   the motion is DENIED.




                                                        -12-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 13 of 19 Page ID #:4576




1           The Supreme Court has defined an “operator” as one who “manage[s], direct[s], or
2    conduct[s] operations specifically related to pollution, that is, operations having to do with
3    the leakage or disposal of hazardous waste, or decisions about compliance with
4    environmental regulations. United States v. Bestfoods, 524 U.S. 51, 66-67 (1998). For
5    largely the same reasons why Shaikh “contributed” to the disposal of PCE, see Part IV.A.2,
6    supra, he also managed, directed, and conducted operations related to its disposal. He quite
7    literally was the manager of an operation that disposed of PCE. Again, he offers no support
8    for the theory that he must personally handle the PCE himself to be liable, and that
9    managing the operations from the office while delegating the physical labor to employees
10   somehow makes him not an operator. See United States v. Kayser-Roth Corp., 272 F.3d
11   89, 102 (1st Cir. 2001) (parent company that “was in charge in practically all of
12   [subsidiary’s] operational decisions” was subject to operator liability). And again, he does
13   not controvert the overwhelming circumstantial evidence that the disposal of PCE occurred
14   at the time when he was an operator of the facility. See Tosco Corp. v. Koch Indus., Inc.,
15   216 F.3d 886, 892 (10th Cir. 2000) (“CERCLA liability may be inferred from the totality
16   of the circumstances; it need not be proven by direct evidence.”).
17          The Court GRANTS Plaintiffs’ (except Rifle Freight’s) motion for adjudication as
18   to Shaikh’s status as an operator who is subject to potential liability under CERCLA.
19   C.     Shaikh’s CERCLA and HSAA Counterclaims Against TC Rich and the
20          Fleischers
21          Shaikh seeks summary judgment on his CERCLA and HSAA12 counterclaims
22   against Counter-defendants on all elements, including on TC Rich’s “innocent landowner
23   defense.” DMSJ at 23-31. As to TC Rich, Counter-defendants oppose solely based on
24   their affirmative defense.       Opp. to DMSJ at 21-24. In their own motion, Counter-
25
26
            12
27           An HSAA claim has the same elements as a CERCLA claim. Gregory Vill. Partners, L.P. v.
     Chevron U.S.A., Inc., 805 F. Supp. 2d 888, 897 (N.D. Cal. 2011). The Court discusses the two claims in
28   tandem.




                                                     -13-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 14 of 19 Page ID #:4577




1    defendants seek summary judgment as to the Fleischers’ owner or operator liability. PMSJ
2    at 30-34; see also Opp. to DMSJ at 24-27.
3          1.     Innocent Landowner Defense
4          In contrast with a past operator, in the case of a current operator of a facility, “the
5    plaintiff is not even required to show that the party was an operator when an active
6    ‘disposal’ of hazardous waste occurred.” Orange Cty. Water Dist. v. Sabic Innovative
7    Plastics US, LLC, 14 Cal. App. 5th 343, 377 (2017) (quoting Litgo New Jersey Inc. v.
8    Comm'r New Jersey Dep't of Envtl. Prot., 725 F.3d 369, 382 (3d Cir. 2013)). Yet, current
9    owners and operators may be shielded from liability by the “innocent landowner defense,”
10   which immunizes those who acquired property after the disposal of hazardous substances
11   occurred and who “at the time [they] acquired the facility . . . did not know and had no
12   reason to know” that hazardous substances had been released on the property. 42 U.S.C.
13   § 9601(35)(A). To demonstrate that they had no reason to know of the contamination,
14   defendants must show that they “carried out all appropriate inquiries” prior to purchase “in
15   accordance with generally accepted good commercial and customary standards and
16   practices.” Id. at § 9601(35)(B)(i). Finally, they must exercise due care with respect to the
17   hazardous substance once they discover its presence. Id. at §§ 9601(35)(A); 9607(b)(3).
18         There is no dispute that TC Rich’s lender commissioned two environmental
19   contractors to conduct investigations of the Property prior to the 2005 purchase, which
20   included a soil sampling, and which reported no issues. PSUF 72-77. Counter-defendants’
21   expert, Suzi Rosen, opined—albeit in somewhat conclusory fashion—that the
22   investigations conformed with industry standards and therefore satisfied the “all
23   appropriate inquiries” standard. Rosen Decl. ¶¶ 32-37 [Doc. # 65-2]. Shaikh’s expert
24   pokes holes in the adequacy of the work of one of the contractors, A/E West, opining that
25   its investigation was faulty because it failed to review land use records to identify prior use
26   of PCE on the Property. Brown Decl. ¶¶ 62-77. Yet, neither Shaikh nor his expert question
27   the propriety of TC Rich in commissioning A/E West’s investigation. Rather, it appears
28   that TC Rich—not an industry insider in environmental pollutants—commissioned the



                                                  -14-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 15 of 19 Page ID #:4578




1    exact investigations that were appropriate in the circumstances, but that A/E West allegedly
2    may have been negligent in its work. Shaikh points to no authority supporting the
3    proposition that a prospective landowner who reasonably relies on an expert contractor’s
4    investigation and recommendation, which he had no reason to question at the time, did not
5    perform “all appropriate inquiries” because the contractor’s work was flawed. Absent any
6    such authority—or any facts suggesting TC Rich had any reason not to trust A/E West’s
7    report—the Court declines to say that TC Rich had reason to know about the contamination
8    as a matter of law.
9           As for the final element—that TC Rich exercised due care upon discovering the
10   contamination—Shaikh’s theory is that TC Rich did not actively engage in any cleanup
11   activity itself. But TC Rich immediately notified DTSC after its discovery and coordinated
12   with Pacifica, letting its contractor, Murex, take the lead in investigation and remediation
13   efforts. Again, Shaikh has no support for the notion that notifying and coordinating with
14   state authorities on further efforts is somehow insufficient due care simply because TC
15   Rich did not insert itself in the middle of a heavily regulated process already underway.
16          In sum, Shaikh’s motion as to TC Rich’s CERCLA liability is DENIED.
17          2.      The Fleischers’ Operator Liability
18          Both Counter-defendants and Shaikh seek summary judgment as to whether the
19   Fleischers can be liable as operators of the facility. PMSJ at 30-34; DMSJ at 27-28.13
20          In contrast with Plaintiffs’ evidence of Shaikh’s active management of Shah and
21   Pacifica when they operated on the Property, Shaikh does not offer sufficient evidence to
22   prove that the Fleischers personally “manage, direct, or conduct” operations at the
23   Property. Bestfoods, 524 U.S. 51, 66-67. Shaikh seeks to have it both ways—his own
24
25          13
                Shaikh concedes that the Fleischers would not be subject to owner liability, since TC Rich is the
     title holder of the Property. Opp. to PMSJ at 15-16. Counter-defendants protest that Shaikh alleged only
26   owner liability in his Counterclaim, and so are precluded from asserting operator liability now. Reply
27   ISO PMSJ at 15. But in their motion, Counter-defendants acknowledge that “Shaikh includes certain
     ‘General Allegations’ in his counterclaim . . . including that the Fleischers ‘controlled and/or operated the
28   Site from which hazardous substances . . . were released.’” PMSJ at 32 (quoting Counterclaim ¶ 11.)




                                                        -15-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 16 of 19 Page ID #:4579




1    status as a corporate officer of Shah and Pacifica does not make him an operator, but when
2    it comes to the Fleischers, their ownership and control of TC Rich and the other entity
3    Plaintiffs is enough. See DSUF 10-11 (pointing to the Fleischers’ corporate control over
4    other entities as evidence of their operator liability). Shaikh emphasizes that a current
5    operator need not have been the operator when the disposal occurred, Opp. to PMSJ at 16,
6    but he still must be an operator—that is, he still must satisfy the Bestfoods definition. As
7    the Supreme Court made clear, corporate structure is not enough to show that the defendant
8    is an operator. Bestfoods, 524 U.S. at 68 (“The question is not whether the parent operates
9    the subsidiary, but rather whether it operates the facility, and that operation is evidenced
10   by participation in the activities of the facility, not the subsidiary.”).
11          Shaikh offers evidence that the Fleischers control their corporate entities, not that
12   they control any actual operations on the Property themselves. He points out that one of
13   the Property’s tenants, Fleischer Custom Brokers, is a sole proprietorship, and so with
14   respect to it the Fleischers are not entitled to any corporate protections. Opp. to PMSJ at
15   16. But Shaikh’s only evidence that Fleischer Custom Brokers is an operator, other than
16   that it pays rent at the Property,14 is that Fleischer Custom Brokers paid for environmental
17   consultant work. See Fleischer Depo. 100:4-11 (testifying that Fleischer Custom Brokers
18   paid the bills for EEC Environmental’s work). That Fleischer Custom Brokers paid some
19   bills is not enough to meet Shaikh’s burden of proving that it “manage[s], direct[s], or
20   conduct[s] . . . decisions about compliance with environmental regulations. Bestfoods, 524
21   U.S. at 66-67. In his Opposition, Shaikh also haphazardly suggests that the corporate veil
22   should be pierced, but his counterclaims include no allegations of alter ego liability, nor
23   are there facts presented to support it. See Wady v. Provident Life & Accident Ins. Co. of
24   Am., 216 F. Supp. 2d 1060, 1067 (C.D. Cal. 2002) (declining to address alter ego theory of
25   liability at summary judgment that was not alleged in pleading).
26
27          14
               In fact, as Jacqueline Fleischer testified in her deposition, the sole proprietorship is just one of
28   several entities that pays rent at the Property. Fleischer Depo. 94:1-96:19 [Doc. # 75-2].




                                                         -16-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 17 of 19 Page ID #:4580




1          Accordingly, the Court DENIES Shaikh’s motion as to the Fleischers’ owner or
2    operator liability. The Court also DENIES, however, Counter-defendants’ motion as to
3    the same issue. While Shaikh has not met his burden on summary judgment as to his own
4    Counterclaim, on which he has the burdens of both proof and persuasion, the
5    uncontroverted fact that the Fleischers, through their sole proprietorship, paid for
6    environmental consulting work is enough to at least create a triable issue of fact as to
7    whether they manage, conduct, or direct decisions about compliance with environmental
8    regulations. See Litgo, 725 F.3d at 381 (parties who hired environmental consultants and
9    oversaw their work could be liable as current operators, even though they did not cause
10   any contamination themselves). This is especially true where Counter-defendants do not
11   provide any evidence as to why the Fleischers are not operators (e.g., that they do not
12   actively manage day-to-day operations at the property or do not oversee the consultant’s
13   work, and who does). Viewing the evidence in the light most favorable to Shaikh, a triable
14   issue of fact exists as to the Fleischers’ operator status.
15   D.    Equitable Indemnity and Contribution Counterclaim
16         Finally, Counter-defendants move for summary judgment on Shaikh’s counterclaim
17   for equitable indemnity and contribution, based on the fact that because there is no evidence
18   that they caused any disposal of PCE, they are not responsible for the injury. See Wells
19   Fargo Bank, N.A. v. Renz, 795 F. Supp. 2d 898, 927 (N.D. Cal. 2011) (“[T]here can be no
20   indemnity where the party from whom indemnity is sought owes no duty to the plaintiff or
21   is not responsible for the injury.”). PMSJ at 33. Shaikh does not respond to this point.
22   Nor can he, because there is no evidence in the record that Counter-defendants contributed
23   to any release of PCE or otherwise caused injury. Counter-defendants’ motion on this
24   claim is GRANTED.
25   //
26   //
27   //
28



                                                   -17-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 18 of 19 Page ID #:4581




1                                            V.
2                                        CONCLUSION
3         In light of the foregoing, the Court ORDERS as follows:
4         1. On Plaintiffs’ RCRA claim, Plaintiffs’ motion for summary adjudication is
5            GRANTED and Shaikh’s motion is DENIED.                 Plaintiffs have established
6            Shaikh’s contribution to the disposal of hazardous waste as a matter of fact and
7            law. Triable issues remain as to whether the disposal may present an imminent
8            and substantial endangerment to health or the environment.
9         2. On Plaintiffs’ CERCLA claim as to Shaikh’s liability as an owner, Plaintiffs’
10           motion for summary adjudication is DENIED.
11
          3. On Plaintiffs’ CERCLA claim as to Shaikh’s potential liability as an operator,
12
             Plaintiff Rifle Freight’s motion is DENIED. The other Plaintiffs’ motion is
13
             GRANTED. Plaintiffs other than Rifle Freight have established that they have
14
             incurred response costs, and that Shaikh is subject to liability as an operator of a
15
             facility at the time of disposal of a hazardous substance. Triable issues remain as
16
             to whether Plaintiffs’ response costs are necessary and consistent with the
17
18           national contingency plan, and whether Rifle Freight incurred any response costs

19           at all.

20        4. On Shaikh’s CERCLA and HSAA counterclaims, Shaikh’s motion for summary
21           judgment is DENIED. Counter-defendants’ motion is also DENIED. Triable
22           issues remain as to whether Counter-defendants are entitled to the innocent
23           landowner defense and whether the Fleischers are subject to liability as operators.
24   //
25   //
26   //
27
28



                                               -18-
Case 2:19-cv-02123-DMG-AGR Document 79 Filed 02/22/21 Page 19 of 19 Page ID #:4582




1         5. On Shaikh’s counterclaim for equitable indemnity and contribution, Counter-
2            defendants’ motion for summary judgment is GRANTED.
3
4         IT IS SO ORDERED.
5    DATED: February 22, 2021
6
                                                           DOLLY M. GEE
7                                                  UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -19-
